Citation Nr: 1016185	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected hiatal hernia with irritable bowel syndrome 
(IBS) and gastroesophageal reflux disorder (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from 
March 1982 to March 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The issue of entitlement to an initial rating in excess of 30 
percent for service-connected hiatal hernia with irritable 
bowel syndrome and gastroesophageal reflux disorder, on an 
extraschedular basis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected gastrointestinal condition is 
productive of dysphagia, vomiting, nausea, and scapular pain, 
associated with hiatal hernia/GERD, with IBS being productive 
of constant episodes of abdominal cramping and daily bouts of 
diarrhea; there is no evidence of anemia or malnutrition, and 
the GERD/hiatal hernia aspects of the condition are 
controlled with medication. 


CONCLUSION OF LAW

The criteria for a 30 percent initial schedular rating for 
hiatal hernia with irritable bowel syndrome (IBS) and 
gastroesophageal reflux disorder (GERD), but no more than a 
30 percent schedular rating, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.114, Diagnostic Codes 7319, 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Though no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Veteran's claim is being partially granted, with a 30 
percent schedular rating being assigned based on the evidence 
of record.  Thus, there is no additional VCAA development 
required for this aspect of the Veteran's claim.  Regarding 
entitlement to a schedular entitlement greater than 30 
percent, the Board notes that the mandates of the VCAA have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  In a 
November 2006 VCAA letter to the Veteran, he was informed 
about the information and evidence not of record that is 
necessary to substantiate his increased rating claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, this letter provided the Veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.   

The Veteran is represented by the Disabled American Veterans 
(DAV), and that organization is presumed to have knowledge of 
the applicable criteria for rating gastrointestinal 
disorders.  Neither the Veteran nor his representative have 
pled prejudicial error with respect to the content or timing 
of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA examinations.  These evaluations are 
adequate for schedular rating purposes; there is no duty to 
provide another examination or a medical opinion.  
See 38 C.F.R. §§ 3.326, 3.327 (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Under these circumstances, there is no duty to provide 
another examination or medical opinion with regard to the 
service connection claims on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008).   

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran was granted service connection for his 
gastrointestinal disorder in a June 2006 rating decision.  A 
10 percent rating was assigned for the disorder, and the 
Veteran contends that his symptoms warrant the assignment of 
a higher evaluation.  The Board agrees.  

During service, the Veteran was diagnosed as having hiatal 
hernia, IBS, and GERD.  He specifically contends that his IBS 
is the most prominent of these conditions, in that he 
complains of frequent daily bouts with diarrhea.  The Veteran 
reports that he experiences abdominal pain and cramping 
associated with this, and that his bowel movements are almost 
always liquid in nature.  

The Veteran has been examined by VA on two separate 
occasions.  The earliest examination was general in nature, 
and was done shortly after his retirement from active service 
in the U.S. Navy.  The report of this examination, dated in 
April 2006, noted intestinal cramping with weight 
fluctuations as the chief symptoms associated with IBS.  
Diarrhea was noted to occur four to five times daily, and it 
was constantly present.  The Veteran required being away from 
his naval duty approximately six times during 2005-2006 
because of IBS.  He was additionally noted to experience GERD 
with hiatal hernia, with noted symptoms of dysphagia, 
heartburn, epigastric pain, scapular pain, reflux and 
regurgitation of stomach contents, and nausea and vomiting.  
This aspect of the Veteran's gastrointestinal condition did 
not impact his ability to work, simply requiring him to take 
medication and avoid spicy food.  It was further noted that 
the Veteran experienced associated stomach symptoms of 
cramping and vomiting, sometimes occurring as often as twice 
a week.  The Veteran never reported vomiting blood, and he 
had no noted history of black tarry stools.  

Most recently, the Veteran was afforded a VA examination in 
October 2008.  In the associated report of this examination, 
the Veteran was found to experience pain and cramping several 
times a day, and he constantly needed to be near a rest room.  
Nausea, constipation, and vomiting were not present; however, 
the Veteran did experience diarrhea along with the constant 
cramping.  There was some interference with employment noted, 
as the Veteran had to constantly be near a rest room due to 
his frequent need to defecate.  There was no change to the 
diagnosis of hiatal hernia and GERD, and the Veteran did not 
have significant anemia or any evidence of malnutrition 
because of these aspects of the disorder.  A significant 
finding was that IBS was not effectively controlled with 
medication, and the Veteran had numerous loose stools daily 
with associated gas regardless of prescribed medications.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Irritable bowel syndrome is evaluated under Code 7319, and 
hiatal hernia is evaluated under Code 7346.  See 38 C.F.R. 
§ 4.114, DCs 7319, 7346.  GERD is not specifically listed as 
a disorder in the regulatory criteria, and the manifestations 
associated with it are to be considered based on an analogous 
provision which best approximates the nature of this part of 
the service-connected disorder.  See 38 C.F.R. § 4.20.  The 
Board will consider a rating under Code 7319 and 7346, as 
these provisions specifically address IBS and hiatal hernia, 
with Code 7346 also being the best approximation of the GERD 
aspect of the service-connected condition.  Following 
consideration of all the applicable criteria, the Board will 
assign the rating more favorable to the Veteran.  

Code 7346 addresses hiatal hernia.  Hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health is 
assigned a 60 percent rating.  See 38 C.F.R. § 4.114, DC 
7346.  Hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health is assigned a 30 percent 
rating.  Id.  For IBS, Code 7319 provides for a 10 percent 
evaluation for moderate irritable colon syndrome, evidenced 
by frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation (the maximum scheduler) is 
assignable for severe irritable colon syndrome, evidenced by 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114, 
DC 7319.  

The hiatal hernia/GERD has been clinically found not to be 
productive of severe impairments in health such as anemia or 
malnutrition, and there is no finding of material weight 
loss, hematemesis, or melena with the condition.  There is 
recurrent epigastric distress, and dysphagia and scapular 
pain have been noted.  Despite the presence of these 
symptoms, both the 2006 and 2008 examiners noted that the 
GERD and hiatal hernia are controlled medically, and are not 
productive of a considerable impairment in health.  Indeed, 
the chief manifestation of the Veteran's gastrointestinal 
disorder comes from his IBS, and the major complaint is the 
frequent need to defecate loose stools associated with this 
condition.  The Veteran has diarrhea constantly, and needs to 
defecate up to five times daily, and this is productive of 
impairment in his daily activities.  Given the constant 
nature of this abdominal distress, the Board is satisfied 
that the Veteran has met the requirements for a 30 percent 
maximum schedular rating for his IBS under Code 7319.  Given 
that there is no significant impairment to health associated 
with the hiatal hernia/GERD, the Veteran has not, however, 
shown entitlement to a 60 percent rating under Code 7346, and 
thus he is not in receipt of the maximum schedular rating for 
his disability when all manifestations are considered. 

In reaching the determination that the Veteran is not 
entitled to a schedular rating in excess of 30 percent, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against a schedular initial 
rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 
2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

A 30 percent initial schedular rating for service-connected 
hiatal hernia with irritable bowel syndrome (IBS) and 
gastroesophageal reflux disorder (GERD) is granted, subject 
to the statutes and regulations applicable to the payment of 
VA monetary benefits.  


REMAND

Extraschedular Consideration

The above decision grants the Veteran the maximum allowable 
schedular evaluation under Code 7319, and denies entitlement 
to a rating in excess of this under other applicable 
diagnostic criteria (Code 7346).  

The Veteran has, however, raised the issue of his service-
connected gastrointestinal disorder having a marked 
interference with his ability to work.  Specifically, the 
Veteran mentioned having to visit the rest room up to five 
times daily in order to defecate, with painful cramping and 
intestinal discomfort occurring constantly.  The Veteran has 
described the urges to defecate as coming on quickly, and he 
maintains that he must always be near a rest room.  During 
the later part of his naval service, he needed to be absent 
from his duty station up to six times between 2005 and 2006 
due to the impact of his IBS.  In October 2008, during a VA 
examination, it was noted that the Veteran must be near a 
rest room if he is in a work environment.  

The Veteran is employed as an electronics mechanic, and he 
has not raised the issue of his service-connected condition 
preventing him from engaging in employment.  The Board notes 
The U.S. Court of Appeals for Veterans Claims recently held 
that a request for total disability evaluation based on 
individual unemployability (TDIU) is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  See Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455. As the Veteran has only alleged an 
interference with his work due to his disorder, and not an 
inability to work, the Board finds that a TDIU is not raised 
by the record, and no development is necessary regarding 
this.  

Given the findings and complaints of interference, however, 
it is evident that the Veteran's service-connected disorder 
does include some sort of intrusion in his daily employment, 
which given the frequent need to defecate (and the 
potentially embarrassing results if the Veteran fails to 
reach a rest room), rises to the level of a marked 
interference.  As such, the disability picture is somewhat 
unique, and it is necessary that a remand be made for a 
referral to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notifications associated 
with the VCAA are accomplished regarding 
entitlement to an initial rating in excess 
of 30 percent for the claimed disorder on 
an extraschedular basis.  

2.  Dispatch the Veteran's claim to the 
Director of VA's Compensation and Pension 
Service for consideration of an 
extraschedular rating.  In the request for 
consideration, it should be noted that the 
Veteran has been found to have a marked 
interference with employment based on his 
constant abdominal pain and frequent need 
to defecate associated with his service-
connected gastrointestinal condition.  

3.  Should the Director of VA's 
Compensation and Pension Service fail to 
award an extraschedular rating that is 
fully favorable, issue a supplemental 
statement of the case and provide an 
opportunity for the Veteran and his 
representative to respond.  Thereafter, 
forward it to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


